                        Case: 3:19-cv-01007-wmc Document #: 57 Filed: 03/12/20 Page 1 of 1
                              SEVENTH CIRCUIT TRANSCRIPT INFORMATION SHEET
 PART I – M ust be com pleted by party or party’s attorney pursuant to Rule 10(b) of the Federal R ules of Appellate Procedure and
 R ule 11(a) of the C ircuit R ules. T he appellant m ust file this form with the court reporter within 14 days of filing the notice of appeal,
 whether transcript is being ordered or not. (FR AP 10(b)(1)) Satisfactory arrangem ents with the court reporter for paym ent of the
 costs of the transcripts m ust also be m ade at that tim e. (F R AP 10(b)(4)) (N ote: Appellees as well as appellants are expected to
 use this form when ordering transcripts.)

 Short Title                                                                         District                              D.C. Docket No.

 Driftless Area Land Conservancy, et al., v. Michael Huebsch, et al.
                                                                                     W.D. Wisconsin                    3:19-cv-01007-wmc
                                                                                     District Judge                        Court Reporter
 Appeal of: American Transmission Company LLC, et al. (Case No. 20-1350)
                                                                                     Hon. William M. Conley            N/A
        I am ordering transcript.                    No transcript is necessary or
                                                     available. The District Court
                                                                                     Sign below and return original and one copy to court reporter.
  ✔     I am not ordering transcript because:        issued a written Opinion and    D istribute rem aining copies to the C lerk of the District C ourt
                                                     Order on February 18, 2020,     and opposing party, retaining one copy for yourself.
                                                     without oral argument, which
        T he transcript has been prepared.           the Appellants are appealing.


 Indicate proceedings for which transcript is required. Dates m ust be provided:                                                       D ate(s)

           Pretrial proceedings. Specify:

           Voir D ire

 T rial or H earing. Specify:

           O pening statem ent

           Instruction conference

           C losing statem ents

           C ourt instructions

           Post-trial proceedings. Specify:

           Sentencing

           O ther proceedings. Specify:



 M ethod of P aym ent:            C ash                                       C heck or M oney O rder                          C .J.A. Voucher
 Status of P aym ent:              Full Paym ent                              Partial Paym ent                                 N o Paym ent Yet

 Signature:           s/ Brian H. Potts                                                                          T elephone N o. 608-663-7493
 Address:             33 E. Main Street, Ste. 201
                      Madison, WI 53703
                     _________________________________________________________                                         03/12/2020
                                                                                                                 Date: __________________________


 PAR T II – M ust be com pleted by C ourt R eporter pursuant to Rule 11(b) of the F ederal R ules of A ppellate P rocedure. By signing
 this Part II, the C ourt R eporter certifies that satisfactory arrangem ents for paym ent have been m ade.

 U.S.C.A. Docket No.                      Date Order Received                        Estimated Completion Date             Estimated Length




                                       s/
 Signature of C ourt R eporter:                                                                                   D ate:

 N O T IC E: T he Judicial C onference of the United States, by its resolution of M arch 11, 1 98 2, has provided that a penalty of 10
 percent m ust apply, unless a waiver is granted by the C ou rt of Appeals’ C lerk , when a “transcript of a case on appeal is not
 delivered within 30 days of the date ordered and paym ent received therefor.” T he penalty is 20 percent for transcript not delivered
 within 60 days.
O riginal to C ourt R eporter. C opies to:        U .S.C .A. C lerk        Service Copy         District Court Clerk and to      Party / Counsel
O rdering T ranscript.
